Exhibit 4(c)4 ALLETE 2007 Form 10-K SUPERIOR WATER, LIGHT AND POWER COMPANY 2915 Hill Avenue, Superior, WI 54880 To U.S. BANK NATIONAL ASSOCIATION (formerly First Bank (N.A.)) As Trustee Under Superior Water, Light and Power Company's Mortgage and Deed of Trust, Dated as of March 1, 1943 TENTH SUPPLEMENTAL INDENTURE Dated as of October1, 2007 This instrument drafted by Bell, Gierhart & Moore, S.C. Madison, WI TABLE OF CONTENTS Section Heading Page Parties 1 Recitals 1 ARTICLE I BONDS OF THE NINTH SERIES 7 Section 1.1 7 ARTICLE II MISCELLANEOUS PROVISIONS 9 Section 2.1 9 Section 2.2 9 Section 2.3 9 Section 2.4 10 Section 2.5 10 Section 2.6 10 Signature Page 11 ATTACHMENTS TO SUPPLEMENTAL INDENTURE: EXHIBIT A - Form of Bond of the Ninth Series TENTH SUPPLEMENTAL INDENTURE SUPPLEMENTAL INDENTURE, dated as of the 1st day of October, 2007, made and entered into by and between SUPERIOR WATER, LIGHT AND POWER COMPANY, a corporation of the State of Wisconsin, whose address is 2915 Hill Avenue, Superior, Wisconsin 54880 (the "Company") and U.S. BANK NATIONAL ASSOCIATION (successor to Chemical Bank, as Corporate Trustee, and Peter Morse, as Co-Trustee), a national banking association, whose principal trust office at the date hereof is in St.Paul, Minnesota (the "Trustee"), as Trustee under the Mortgage and Deed of Trust dated as of March 1, 1943 (hereinafter called the "Mortgage"), which Mortgage was executed and delivered by the Company to secure the payment of bonds issued or to be issued under and in accordance with the provisions of the Mortgage, reference to which Mortgage is hereby made, this Tenth Supplemental Indenture (the "Tenth Supplemental Indenture") being supplemental thereto; WHEREAS, said Mortgage was recorded in the office of the Register of Deeds in and for Douglas County, Wisconsin, on May 3, 1943, in Volume 191 of Mortgages at page 1, Document No. 362844; and WHEREAS, an instrument dated as of September 15, 1949, was executed by the Company appointing Russell H. Sherman as Co-Trustee in succession to said Howard B.
